USCA11 Case: 22-10659    Document: 46-1      Date Filed: 12/20/2022    Page: 1 of 14




                                                    [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 22-10659
                           Non-Argument Calendar
                           ____________________

        GEORGE E. BEASLEY, JR.,
                                                       Plaintiff-Appellant,
        versus
        WELLS FARGO BANK N.A.,
        LILAC GROUP - SANFORD, LLC,


                                                   Defendants-Appellees.
                           ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                   D.C. Docket No. 6:20-cv-00883-WWB-EJK
                           ____________________
USCA11 Case: 22-10659      Document: 46-1     Date Filed: 12/20/2022     Page: 2 of 14




        2                      Opinion of the Court                22-10659


        Before ROSENBAUM, LAGOA, and BRASHER, Circuit Judges.
        PER CURIAM:
                George Beasley was shot in the head in a bank parking lot in
        downtown Sanford, Florida, at approximately 12:30 a.m. on No-
        vember 17, 2018. He survived and filed a premises-liability lawsuit
        against the bank, Wells Fargo Bank, N.A. (“Wells Fargo”), and the
        alleged premises owner, Lilac-Group Sanford, LLC (“Lilac”), for
        negligent security. The district court granted summary judgment
        to the defendants. It first found that Florida law, specifically Fla.
        Stat. § 768.075(4), barred recovery for negligence because Beasley
        was engaged in the commission of a felony—possession of a fire-
        arm by a convicted felon—at the time of his injury on the property.
        It also concluded that Beasley could not prove his claim on the mer-
        its because he was at best an uninvited licensee and the defendants
        did not breach any duty owed to him. Beasley appeals, arguing
        that a reasonable jury could find that he did not knowingly possess
        a firearm and that he was a public invitee because the parking lot
        was held open to the public. After careful review, we affirm.
                                         I.
               Around midnight on November 17, 2018, Beasley parked his
        car in the drive-through lane of a Wells Fargo bank located in
        downtown Sanford and walked to the Wet Spot bar across the
        street. The public frequently used the area where he parked for
        additional parking downtown. About thirty minutes after parking
USCA11 Case: 22-10659      Document: 46-1     Date Filed: 12/20/2022     Page: 3 of 14




        22-10659               Opinion of the Court                        3

        his car there, Beasley returned to his car. As he did so, he was shot
        in the head by a man later identified as Andraus Lee.
               An off-duty police officer working security at the Wet Spot
        heard the gunshot and notified dispatch before chasing after the
        shooter. Officer Otto Garcia arrived on scene first, within minutes
        of the gunshot, and found Beasley on the ground. Soon after, Ser-
        geant Sanjuanita Justiniano arrived and saw a “crowd developing.”
        She and Garcia turned Beasley over and began CPR. Firefighter
        paramedics then arrived and took over administering lifesaving aid
        to Beasley before transporting him to the hospital. Beasley ulti-
        mately survived, but he suffered life-altering injuries.
               As they worked on Beasley at the scene, one of the firefight-
        ers pointed out to Sergeant Justiniano that Beasley had a firearm in
        his pocket. The sergeant retrieved the gun, found it loaded, and
        secured it in the trunk of her car. Later, she gave the gun (a Taurus
        revolver) to crime scene technician Katherine Barnard, who ar-
        rived after Beasley had been taken to the hospital. Barnard also
        collected plastic baggies of suspected marijuana and cocaine from
        where Beasley had been located on the ground. But Barnard found
        no “physical evidence” at the scene to connect Beasley to the gun
        or drugs.
               Beasley, who has no recollection of these events, maintains
        that the evidence fails to establish that he knowingly possessed the
        gun or drugs and suggests that these items could have been planted
        by others before the police arrived. In support, he points to two
        eyewitness statements arguably relating to that period. One
USCA11 Case: 22-10659      Document: 46-1      Date Filed: 12/20/2022     Page: 4 of 14




        4                      Opinion of the Court                 22-10659

        eyewitness told Officer Garcia that he saw “three fellows . . . walk-
        ing up” to Beasley after the shooting. “[O]ne of them” was about
        “to go and check on [Beasley],” but he “jogged away” when he saw
        the police arrive. The eyewitness asked the man why he was run-
        ning, and he replied, “[M]an, the cop, but it’s a dude over here laid
        out.” Another eyewitness provided a written statement that, after
        hearing a gunshot and walking into the parking lot, he “saw the
        victim laying face down w/ other civilians on scene checking vi-
        tals.” Nevertheless, Sergeant Justiniano testified that, based on her
        observations at the scene, there was no reason to believe anyone
        had moved Beasley or planted a gun on him before officers arrived.
               Regarding the premises, in the area where Beasley parked
        his car, Wells Fargo had posted signs stating, “drive-up services
        Wells Fargo accountholders only,” and “parking for Wells Fargo
        customers only.” Beasley was not a Wells Fargo accountholder.
        Nevertheless, the parking lot was frequently used as additional
        parking for nearby bars and restaurants. Wells Fargo did nothing
        to actively discourage such parking, such as towing vehicles or
        erecting barriers. An ATM machine was also located on the prem-
        ises and was available for use by the public 24 hours a day.
                Following Beasley’s shooting, Beasley filed a premises-liabil-
        ity action for negligent lighting and security in the parking lot. He
        alleged that the defendants were liable for his injuries because,
        when the shooting happened, the parking lot was owned by Lilac
        and managed and controlled by Wells Fargo. The parties dispute
        whether Lilac owns or controls the premises, but we need not
USCA11 Case: 22-10659      Document: 46-1      Date Filed: 12/20/2022     Page: 5 of 14




        22-10659               Opinion of the Court                         5

        address that issue, which did not matter to the district court’s judg-
        ment.
               Rather, the district court entered summary judgment in fa-
        vor of the defendants for two reasons unrelated to ownership or
        control of the premises. First, the court concluded that Beasley’s
        negligence claims were statutorily barred by Florida Statute
        § 768.075 because “uncontroverted evidence” established he was
        committing a felony on the property at the time of his injury—
        namely, possession of a firearm and ammunition as a convicted
        felon.
               Second, the district court determined that, even if the affirm-
        ative defense of § 768.075 did not apply, Beasley still could not
        prove negligence. In particular, the court reasoned that Beasley
        was at best an “uninvited licensee,” not an “invitee,” because he
        used the bank parking lot for his own convenience to visit a nearby
        bar. And in the court’s view, the evidence failed to show that the
        defendants breached the lower duty of care owed to an uninvited
        licensee. This appeal followed.
                                         II.
               We review a grant of summary judgment de novo, constru-
        ing the evidence and drawing all reasonable inferences in favor of
        the non-moving party. Carlson v. FedEx Ground Package Sys.,
        Inc., 787 F.3d 1313, 1317 (11th Cir. 2015). Summary judgment is
        appropriate when the record shows that “there is no genuine
USCA11 Case: 22-10659        Document: 46-1         Date Filed: 12/20/2022        Page: 6 of 14




        6                         Opinion of the Court                      22-10659

        dispute as to any material fact and the movant is entitled to judg-
        ment as a matter of law.” Fed. R. Civ. P. 56(a).
               For a dispute to be “genuine,” “there must be more than
        some metaphysical doubt as to the material facts.” Dean-Mitchell
        v. Reese, 837 F.3d 1107, 1111 (11th Cir. 2016) (quotation marks
        omitted). Thus, “an inference is not reasonable if it is only a guess
        or a possibility, for such an inference is not based on the evidence
        but is pure conjecture and speculation.” Daniels v. Twin Oaks
        Nursing Home, 692 F.2d 1321, 1324 (11th Cir. 1982) (quotation
        marks omitted). But “[i]f reasonable minds could differ on the in-
        ferences arising from undisputed facts, then a court should deny
        summary judgment.” Dean-Mitchell, 837 F.3d at 1111–12.
                                              A.
               The district court concluded that Beasley’s negligence
        claims were barred by the felony defense in Florida Statute
        § 768.075(4). We agree. 1
                Section 768.075(4) states that a property owner “shall not be
        held liable for negligence that results in the death of, injury to, or
        damage to a person who is attempting to commit a felony or who
        is engaged in the commission of a felony on the property.” Fla.
        Stat. § 768.075(4). “The plain language of the statute bars recovery
        for any person who commits a felony on the property, not just a


        1 Beasley’s negligence claims arise under Florida law, which is the substantive
        law we apply in this diversity case. See Carlson, 787 F.3d at 1326.
USCA11 Case: 22-10659        Document: 46-1       Date Filed: 12/20/2022       Page: 7 of 14




        22-10659                 Opinion of the Court                             7

        person whose injury arises out of the commission of a felony.” Ku-
        ria v. BMLRW, LLLP, 101 So. 3d 425, 427 (Fla. 1st DCA 2012); see
        Pride of St. Lucie Lodge 1189, Inc. v. Reed, 306 So. 3d 115, 117–18
        (Fla. 4th DCA 2020) (explaining that no “causal nexus” is required
        between the felony and the injury).
               In Florida, possession of a firearm or ammunition by a per-
        son who has been convicted of a felony is a second-degree felony.
        Fla. Stat. § 790.23(1), (3). It is undisputed that Beasley had been
        convicted of multiple felonies before the night of his injury. So if
        Beasley knowingly possessed a firearm at the time he was shot, he
        was “engaged in the commission of a felony on the property”
        within the meaning of § 768.075(4). See Kuria, 101 So. 3d at 427;
        Pride of St. Lucie, 306 So. 3d at 117–18.
               Here, the district court properly granted summary judg-
        ment to the defendants on the felony defense under § 768.075(4).
        The defendants presented evidence that Beasley was in possession
        of a loaded gun in the parking lot when he was shot. Specifically,
        Sergeant Justiniano testified that she retrieved a loaded gun from
        the pocket of Beasley’s sweater after one of the firefighters giving
        emergency aid to Beasley pointed it out to her. 2


        2 The defendants also proffered Beasley’s testimony during hearings in the
        state prosecution against Lee, where Beasley admitted that, while he did not
        remember the night in question, he likely possessed a firearm for protection
        and drugs for sale. The district court, however, arguably excluded this evi-
        dence when it granted in part Beasley’s motion in limine on November 4,
USCA11 Case: 22-10659        Document: 46-1         Date Filed: 12/20/2022        Page: 8 of 14




        8                         Opinion of the Court                      22-10659

                Beasley’s attempts to create a genuine issue of material fact
        about his possession of the gun are unavailing. That no “physical
        evidence” from the scene connected Beasley to the gun, such as
        fingerprint analysis or gun-shot residue testing, does nothing to
        cast doubt on Justiniano’s direct testimony about her recovery of
        the gun from Beasley’s person. Likewise, the absence of infor-
        mation about the gun in either the fire department’s report, which
        described the emergency medical treatment provided to Beasley,
        or the police report of Officer Flanagan, who did not recover or see
        the gun, does not contradict or cast doubt on Justiniano’s testi-
        mony. Nor do we see any material contradictions or ambiguities
        in her testimony about where and how she recovered the gun from
        Beasley’s person soon after the shooting on November 17, 2018. 3
                Moreover, Beasley’s claim that the gun did not belong to
        him and could have been planted on him is merely a “guess or pos-
        sibility,” not a reasonable inference from the record. See Daniels,
        692 F.2d at 1324. At best, Beasley presented evidence that other
        civilians were in the area and had “check[ed]” on him during the


        2021. In any case, the court did not appear to consider or rely on Beasley’s
        state-court testimony, and neither do we.
        3 Because the evidence shows the gun was found on Beasley’s person, not
        simply in close proximity to him in the parking lot, Beasley’s reliance on case
        law involving constructive possession and jointly occupied premises is mis-
        placed. See N.G.S. v. State, 272 So. 3d 830, 835 (Fla. 2d DCA 2019) (“A person
        actually possesses an item when it is in his hand, on his person, or within his
        reach and under his control.”).
USCA11 Case: 22-10659      Document: 46-1      Date Filed: 12/20/2022      Page: 9 of 14




        22-10659                Opinion of the Court                         9

        few minutes before police arrived. An eyewitness reported that
        one person in a group of “three fellows” went “to go check on”
        Beasley but then “jogged away” when Officer Garcia arrived. An-
        other eyewitness “saw the victim laying face down w/ other civil-
        ians on scene checking vitals.” But neither eyewitness described
        anything consistent with a person planting a gun on or near
        Beasley. To be sure, the eyewitness statements do not conclusively
        rule out that possibility. But “there must be more than some met-
        aphysical doubt as to the material facts.” Dean-Mitchell, 837 F.3d
        at 1111. Neither these statements nor the record more broadly sup-
        ports a reasonable inference that Beasley was unaware of the gun
        found on his person.
               Because undisputed record evidence reflects that Beasley
        was engaged in the commission of a felony at the time of his injury
        by possessing a firearm as a convicted felon, his claims for negli-
        gence are statutorily barred. See Fla. Stat. § 768.075(4); Pride of St.
        Lucie, 306 So. 3d at 117–18; Kuria, 101 So. 3d at 427.
                                          B.
               The district court concluded in the alternative that, even if
        the felony defense did not apply, Beasley’s negligence claims failed
        on the merits because he was, at best, an uninvited licensee. Again,
        we agree.
               Under Florida law, visitors who enter private property fall
        into one of three categories: invitees, uninvited licensees, and tres-
        passers. Charterhouse Assocs., Ltd., Inc. v. Valencia Reserve
USCA11 Case: 22-10659     Document: 46-1      Date Filed: 12/20/2022    Page: 10 of 14




        10                     Opinion of the Court                22-10659

        Homeowners Assoc., Inc., 262 So. 3d 761, 764 (Fla. 4th DCA 2018);
        see Wood v. Camp, 284 So. 2d 691 (Fla. 1973); Post v. Lunney, 261
        So. 2d 146, 147–48 (Fla. 1972). The duty of care owed by the land-
        owner varies according to the entrant’s status. Arp v. Waterway
        East Ass’n, Inc., 217 So. 3d 117, 120 (Fla. 4th DCA 2017).
               The highest duty of care is owed to “invitees,” who enter
        pursuant to an invitation. Fisher v. United States, 995 F.3d 1266,
        1270 (11th Cir. 2021); Charterhouse Assocs, Ltd., 262 So. 3d at 765.
        But “[t]he only duty a landowner owes to a trespasser or uninvited
        licensee is to avoid willful or wanton harm to him and, upon dis-
        covery of his presence, to warn him of any known dangers which
        would not be open to his ordinary observation.” Arp, 217 So. 3d at
        120.
               “An invitee is a visitor on the premises by invitation, either
        express or reasonably implied, of the owner.” Id. “An ‘invitation’
        means that the visitor entering the premises has an objectively rea-
        sonable belief that he or she has been invited or is otherwise wel-
        come on that portion of the real property where injury occurs.” Id.
        (quoting Fla. Stat. § 768.075(3)(a)1.). A visitor has such a reasona-
        ble belief where “the premises were intended to be used by visitors
        for the purpose which this entrant was pursuing, and that such use
        was not only acquiesced in by the owner or possessor, but that it
        was in accordance with the intention and design with which the
        way or place was adopted or prepared.” Id.
              “An uninvited licensee is a person who chooses to come
        upon the premises solely for his or her own convenience without
USCA11 Case: 22-10659     Document: 46-1      Date Filed: 12/20/2022     Page: 11 of 14




        22-10659               Opinion of the Court                        11

        invitation either expressed or reasonably implied under the circum-
        stances.” Id. at 120–21 (cleaned up). The person’s “presence is nei-
        ther sought nor forbidden, but merely permitted or tolerated by
        the landowner.” Bishop v. First Nat’l Bank of Fla., Inc., 609 So. 2d
        722, 725 (Fla. 5th DCA 1992). Thus, a landowner’s awareness or
        tolerance of a use of property is not sufficient on its own to estab-
        lish a reasonably implied invitation. See, e.g., id. (no reasonably
        implied invitation even though the area where the plaintiff was in-
        jured “was continually used by the public as a recreational area and
        such use was known by the landowner”); Barrio v. City of Miami
        Beach, 698 So. 2d 1241, 1244 (Fla. 3d DCA 1997) (no reasonably
        implied invitation to be at the beach after posted hours even
        though the City was aware of after-hours visitors and “did nothing
        to actively discourage such visitation”); Libby v. W. Coast Rock
        Co., Inc., 308 So. 2d 602, 604 (Fla. 2d DCA 1975) (“[T]he bare con-
        clusion that the defendants had ‘impliedly invited the citizens of the
        area’ to use the premises by allowing them to remain open for use
        by the public as a ‘lovers’ lane’ cannot serve to further elevate Lib-
        by's status to that of an invitee.”).
              Here, the district court did not err in granting summary
        judgment. The evidence, even viewed in the light most favorable
        to Beasley, shows that Beasley was, at best, an uninvited licensee
        because he used the Wells Fargo parking lot for his own conven-
        ience without an express or reasonably implied invitation. See Arp,
        217 So. 3d at 119–20.
USCA11 Case: 22-10659        Document: 46-1         Date Filed: 12/20/2022         Page: 12 of 14




        12                         Opinion of the Court                       22-10659

               Undisputed evidence establishes that Beasley was not pre-
        sent on the property for any business with Wells Fargo. His claim
        on appeal that he intended to use the 24-hour ATM is contradicted
        by the record and his own statement of facts, which both reflect
        that Beasley parked in the Wells Fargo parking lot for his own con-
        venience so he could visit the nearby Wet Spot bar. 4
               Nor does the record support an express or reasonably im-
        plied invitation to engage in public parking on the property. There
        is no evidence that, at the time of the injury, public parking “was
        in accordance with the intention and design with which the [park-
        ing lot] was adopted or prepared.” Arp, 217 So. 3d at 120. No
        agreement or signage authorized public parking at the time of
        Beasley’s injury. 5 Rather, Wells Fargo had posted signs stating that
        the area where Beasley parked was for Wells Fargo customers only.


        4 Beasley repeatedly asserts that Lilac “admitted” that the parking lot was
        “held open” to the public for the purpose of generating “foot traffic.” But for
        support he merely points to an assertion by Lilac’s attorney in a motion to
        dismiss, which, in turn, referenced an allegation in the complaint. He does
        not provide evidence of his foot-traffic theory. Plus, the motion to dismiss
        simply admitted that Wells Fargo was open to foot traffic for use of its ATM
        and night depository services. And there is no evidence Beasley was on the
        premises to use those services.
        5 Beasley relies on a purported verbal agreement between the City of Sanford
        and the premises owner, under which the City agreed to maintain the parking
        area so that parking could remain open to the public. However, the district
        court correctly found that this agreement was not relevant to the case because
        it occurred after the date of Beasley’s injury. Plus, it's not clear that such an
        agreement would be enough to show an invitation. See Libby, 308 So .2d at
USCA11 Case: 22-10659         Document: 46-1          Date Filed: 12/20/2022           Page: 13 of 14




        22-10659                    Opinion of the Court                                 13

               That these signs may have been inadequate to deter public
        parking, or that nothing else was done to deter regular use of the
        lot for public parking, is not enough to establish a reasonably im-
        plied invitation under Florida law. See id. at 122 (“[T]he absence
        of a ‘No Trespassing’ sign does not constitute an implied invitation
        by the owner.”); Barrio, 698 So. 2d at 1244 (no reasonably implied
        invitation even though the City “did nothing to actively discour-
        age” visitation); Bishop, 609 So. 2d at 725 (no reasonably implied
        invitation from “continual[] use[] by the public as a recreational
        area”); Libby, 308 So. 2d at 604 (no reasonably implied invitation
        from allowing an area “to remain open for use by the public as a
        ‘lovers’ lane’”). Beasley’s evidence shows at best that his presence
        was “neither sought nor forbidden, but merely permitted or toler-
        ated by the landowner”—that is, that he was an uninvited licen-
        see. 6 Bishop, 609 So. 2d at 725.


        604 (no reasonably implied invitation from allowing an area “to remain open
        for use by the public as a ‘lovers’ lane’”).
        6 Citing a district-court decision, Beasley questions whether the uninvited-li-
        censee status remains valid under Florida law. See Seaberg v. Steak N’ Shake
        Operations, Inc., 154 F. Supp. 3d 1294, 1300–01 (M.D. Fla. 2015). Since that
        decision, however, Florida appellate courts have continued to apply the unin-
        vited-licensee status. E.g., Arp v. Waterway East Ass’n, Inc., 217 So. 3d 117,
        120–22 (Fla. 4th DCA 2017). In any case, eliminating the uninvited-licensee
        status would not bump Beasley up to an invitee, since the evidence fails to
        show an express or reasonably implied invitation. See id. at 120. Rather, it
        appears his status would be equivalent to that of a discovered trespasser,
        which requires no higher standard of care than an uninvited licensee. See Fla.
        Stat. § 768.075(3)(a)2., (3)(b); Bishop v. First Nat’l Bank of Fla., Inc., 609 So. 2d
USCA11 Case: 22-10659       Document: 46-1        Date Filed: 12/20/2022      Page: 14 of 14




        14                       Opinion of the Court                    22-10659

               For these reasons, the district court properly concluded that
        Beasley was not an invitee, and that the defendants owed him only
        a duty “to avoid willful or wanton harm to him and, upon discov-
        ery of his presence, to warn him of any known dangers which
        would not be open to his ordinary observation.” Arp, 217 So. 3d at
        120. The court reasoned that the evidence failed to show a breach
        of that duty of care, and Beasley has abandoned any challenge to
        that ruling by failing to address it on appeal. See Sapuppo v. All-
        state Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (issues
        not briefed on appeal are deemed abandoned). So we affirm the
        court’s resolution of that issue without further discussion. See id.
                                           III.
               For the foregoing reasons, we affirm the district court’s
        grant of summary judgment to Wells Fargo and Lilac on Beasley’s
        claims of negligent security.
               AFFIRMED.




        722, 724 (Fla. 5th DCA 1992) (“What remains of the licensee category is the
        uninvited licensee and its twin, the discovered trespasser.”).